Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1932. HAROLD J. TAYLOR v. MARY L. RANSOM-TAYLOR.

      Harold J. Taylor filed a direct appeal from a trial court order denying his
motion for partial summary judgment. The denial of a motion for summary judgment,
however, must be appealed in accordance with the interlocutory appeal procedures
set forth in OCGA § 5-6-34 (b). See Pace Constr. Corp. v. Northpark Assocs., 215
Ga. App. 438, 439 (450 SE2d 828) (1994); Sharpe’s Appliance Store v. Anderson,
161 Ga. App. 112 (289 SE2d 312) (1982). Because Taylor failed to comply with the
requisite interlocutory procedures, this appeal is premature and is hereby
DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/18/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.